Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-20-2007

USA v. Greenidge
Precedential or Non-Precedential: Precedential

Docket No. 05-4887




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Greenidge" (2007). 2007 Decisions. Paper 501.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/501


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                           July 31, 2007

                                          No. 05-4887

                                 UNITED STATES OF AMERICA
                                                v.
                                CARLEEN GREENIDGE, Appellant
                         (N.J. (Newark) D.C. Criminal No. 03-cr-00253-4)


                                          No. 05-5083

                                 UNITED STATES OF AMERICA
                                                v.
                                  MARIO PALLITTA, Appellant
                         (N.J. (Newark) D.C. Criminal No. 03-cr-00253-3)


                                          No. 06-2506

                                 UNITED STATES OF AMERICA
                                                v.
                                JOSEPH DIGREGORIO, Appellant
                         (N.J. (Newark) D.C. Criminal No. 03-cr-00253-6)



Present:     BARRY, FUENTES and GARTH, Circuit Judge.


             Motion by Appellee to publish the Court’s Not Precedential Opinion.


                                                             /s/ Anthony Infante
                                                           Anthony Infante
                                                           Case Manager        267-299-4916


Court’s Opinion filed on 7/17/07.


Court’s Mandate to issue on 8/8/07.
                                              ORDER

The foregoing motion to publish is granted.




                                                      By the Court,


                                                      /s/ Leonard I. Garth
                                                        Circuit Judge

Dated: 20 August 2007